Name: 2005/293/EC: Commission Decision of 1 April 2005 laying down detailed rules on the monitoring of the reuse/recovery and reuse/recycling targets set out in Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (notified under document number C(2004) 2849) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  information and information processing;  environmental policy
 Date Published: 2008-11-29; 2005-04-13

 13.4.2005 EN Official Journal of the European Union L 94/30 COMMISSION DECISION of 1 April 2005 laying down detailed rules on the monitoring of the reuse/recovery and reuse/recycling targets set out in Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (notified under document number C(2004) 2849) (Text with EEA relevance) (2005/293/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of-life vehicles (1), and in particular the third subparagraph of Article 7(2) thereof, Whereas: (1) Under Directive 2000/53/EC the Commission is required to establish detailed rules necessary to control compliance of Member States with the targets set out in the first subparagraph of Article 7(2) of that Directive. It is sufficient that the Member States show that at least the required targets are met. (2) It is necessary to harmonise the characteristics and presentation of the calculation of the targets set out in the first subparagraph of Article 7(2), in order to make the data produced by Member States comparable. (3) The highest accuracy of the targets can only be achieved if the denominator for the calculation of the targets is based on the number of end-of-life vehicles entering a treatment system of a Member State. (4) Balancing the risks of inaccuracies and the administrative efforts of achieving precise information, Member States are allowed to use a metal content assumption for the determination of the amount of metals from end-of-life vehicles which will be recovered. (5) Readily available vehicle data in a standardised form should be used for the determination of the individual vehicle weight. (6) Fuel removed during dismantling shall not be taken into account for the calculation of the targets, since reliable information about the amount of fuel in end-of-life vehicles is not available in all Member States. An EU average amount of fuel should be used for the purpose of monitoring compliance with the targets, in order to harmonise, as much as possible, the calculation methods and ensure the comparability of the national targets achieved in the Member States. (7) As a consequence of the internal market, Member States may export the end-of-life vehicles generated on their territory to other countries for further treatment. In order to minimise allocation problems and to avoid extensive monitoring and calculation efforts, the recycling and recovery rates from exported vehicle parts will be credited to the exporting Member State. (8) Shredder campaigns are necessary to determine the output streams of a shredder related to end-of-life vehicles. (9) The Commission shall continue to monitor the calculation of the targets, including the mass relevance of the exports and its influence on the recycling and recovery rates. To this end, Member States should also report data prior to the year 2006. This data will be used for monitoring purposes only. (10) This Decision applies without prejudice to Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (2). (11) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Council Directive 75/442/EEC (3), HAS ADOPTED THIS DECISION: Article 1 1. Member States shall calculate the reuse/recovery and reuse/recycling targets set out in the first subparagraph of Article 7(2) of Directive 2000/53/EC on the basis of the reused, recycled and recovered materials from de-pollution, dismantling and (post)-shredding operations. Member States shall ensure that for materials entering further treatment, the actually achieved recovery is taken into account. To that end, Member States shall complete tables 1 to 4 set out in the Annex to this Decision together with an appropriate description of the data used. 2. When completing tables 1 to 4 of the Annex to this Decision, Member States may also use a data-based assumption concerning the average percentage of reused, recycled and recovered metals of end-of-life vehicles, hereinafter the metal content assumption. That assumption shall be supported by detailed data explaining the assumed percentage of metal content, as well as the assumed percentage of metal reuse, recovery and recycling. This data should be valid in respect of at least 95 % of the end-of-life vehicles arising in the Member State in question. 3. In the data, Member States shall include a breakdown of the following: (a) the current national vehicle market; (b) the end-of-life vehicles on their territory; and (c) the vehicle materials and components included in this assumption, in order to avoid double counting. Article 2 1. In the case of end-of-life vehicles, or materials or parts thereof, for which a certificate of destruction has been issued by a national authorised treatment facility, and which have been exported to other Member States or third countries for further treatment, that treatment shall be attributed to the exporting Member State, for the purpose of calculating the targets, if there is sound evidence that the recycling and/or recovery took place under conditions that are broadly equivalent to those prescribed by the Community legislation on the matter. End-of-life vehicles for which another Member State or a third country has issued a certificate of destruction and which are imported for recovery and/or recycling into a Member State, shall not be counted as recovered or recycled in the importing Member State. 2. In the case of exports to third countries, the Member States shall determine whether additional documentation is necessary to provide evidence that the exported materials are actually recycled or recovered. Article 3 1. The tables set out in the Annex shall be completed by the Member States on an annual basis, starting with data for 2006 and shall be sent to the Commission within 18 months of the end of the relevant year. 2. For the years prior to 2006, Member States shall report the available data to the Commission within 12 months of the end of the relevant year. The data related to the years prior to 2006 will be used for monitoring purposes only. Article 4 This Decision is addressed to the Member States. Done at Brussels, 1 April 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 269, 21.10.2000, p. 34. Directive as last amended by Commission Decision 2005/63/EC (OJ L 25, 28.1.2005, p. 73). (2) OJ L 332, 9.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 574/2004 (OJ L 90, 27.3.2004, p. 15). (3) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX Notes: 1. The grey parts of table 1 should only be completed on a voluntary basis. 2. Member States using the metal content assumption are obliged to use this in the parts of table 2 related to metals. 3. (**): Where possible, the LoW codes (list of waste codes) from the Annex to Commission Decision 2000/532/EC of 3 May 2000 replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste () should be used. 4. Member States not using the metal content assumption shall calculate reuse (A) on the basis of the following subtraction method: the individual vehicle weight (Wi) minus weight of the de-polluted and dismantled end-of-life vehicle (body shell) (Wb) minus the weight of the de-polluted and dismantled materials sent for recovery, recycling or final disposal. Member States using the metal content assumption shall determine A (excluding the metal components) on the basis of declarations from the authorised treatment facilities. The weight of the achieved recycling/recovery/disposal shall be determined on the basis of declarations from the receiving recycling/recovery or collection company, weighing notes, other forms of bookkeeping or disposal notes. The individual vehicle weight (Wi) shall be calculated (i) from the weight of the vehicle in service mentioned in the registration documents (), or (ii) the weight of the vehicle in running order mentioned in the certificate of conformity, described in Annex IX to Council Directive 70/156/EEC () as amended or, (iii) in the case these data are not available, the weight determined by manufacturers specifications. In all cases, the individual vehicle weight shall not include the weight of the driver, which is set at 75 kg and the weight of the fuel, which is set at 40 kg. The weight of the de-polluted and dismantled end-of-life vehicle (body shell) (Wb) shall be determined on the basis of information from the receiving treatment facility. 5. The total vehicle weight (W1) shall be calculated as the sum of the individual vehicle weights (Wi). The total number of end-of-life vehicles (W) shall be calculated on the basis of the number of end-of-life vehicles arising in the Member State, which is when a national authorised treatment facility issues a certificate of destruction. 6. The output of end-of-life vehicle streams of a shredder shall be calculated on the basis of shredding campaigns in combination with the input of end-of-life vehicles to a shredder. The input of end-of-life vehicles to a shredder shall be calculated on the basis of weighing notes, receipts or other forms of bookkeeping. Member States shall report to the Commission on the number of shredder campaigns performed on their territory. The actual recycling/recovery of the calculated output (other than metals) must of be accounted for on the basis of declarations from the receiving recycling/recovery or collection company, weighing notes, other forms of bookkeeping or disposal notes. Table 1: Materials from de-pollution and dismantling (in tonnes per year) of end-of-life vehicles arising in the Member State and treated within the Member State Materials from de-pollution and dismantling (**) Reuse (A) Recycling (B1) Energy recovery (C1) Total recovery (D1 = B1 + C1) Disposal E1 Batteries Liquids (excluding fuel) Oil filters Other materials arising from de-pollution (excluding fuel) Catalysts Metal components Tyres Large plastic parts Glass Other materials arising from dismantling Total Table 2: Materials from shredding (in tonnes per year) of end-of-life vehicles arising in the Member State and treated within the Member State Materials from shredding (**) Recycling (B2) Energy recovery (C2) Total recovery (D2 = B2 + C2) Disposal E2 Ferrous scrap (steel) Non-ferrous materials (aluminium, copper, zinc, lead, etc.) Shredder Light Fraction (SLF) Other Total Table 3: Monitoring of (parts of) end-of-life vehicles arising in the Member State and exported for further treatment (in tonnes per year) Total weight of end-of-life vehicles which are exported per country (**) Total recycling of (part of) end-of-life vehicles exported (F1) Total recovery of (part of) end-of-life vehicles exported (F2) Total disposal of (part of) end-of-life vehicles exported (F3) Table 4: Total reuse, recovery and recycling (in tonnes per year) of end-of-life vehicles arising in the Member State and treated within or outside the Member State Reuse (A) Total recycling (B1 + B2 + F1) Total recovery (D1 + D2 + F2) Total reuse and recycling (X1 = A + B1 + B2 + F1) Total reuse and recovery (X2 = A + D1 + D2 + F2) W (total number of end-of-life vehicles) = ¦ W1 (total vehicle weight) = ¦ % % X1/W1 X2/W1 (1) OJ L 226, 6.9.2000, p. 3. (2) From 1 June 2004, date of the entry into force of Council Directive 1999/37/EC on the registration documents for vehicles (OJ L 138, 1.6.1999, p. 57), the weight of the vehicle in service shall be recorded under item G. (3) OJ L 42, 23.2.1970, p. 1.